Case 1:19-cv-00003-DML-JPH Document 60 Filed 01/08/20 Page 1 of 1 PageID #: 4119




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 BRANDI WETHERALD,                               )
                                                 )
                             Plaintiff,          )
                                                 )
                        v.                       )     No. 1:19-cv-00003-DML-JPH
                                                 )
 CARMEL CLAY SCHOOL                              )
 CORPORATION, et al.
                                                 )
                             Defendants.         )

                             Entry from Status Conference
       The parties, by counsel, appeared for a status conference on December 12,

 2019, with the magistrate judge. The conference was held and concluded without

 further order.

       Date: 1/8/2020                      ____________________________________
                                              Debra McVicker Lynch
                                              United States Magistrate Judge
                                              Southern District of Indiana
 Distribution:
 All ECF-registered counsel of record by email through the Court’s ECF system
